UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - -x

UNITED STATES OF AMERICA           :
                                              ORDER
          - against -              :
                                              97 Cr. 00817-14(DC)
GUILLERMO NEGRON, JR.,             :

                    Defendant.     :

- - - - - - - - - - - - - - - - - -x


CHIN, Circuit Judge:

          By letter dated April 2, 2020, defendant Guillermo

Negron, Jr. moves for compassionate release pursuant to 18

U.S.C. § 3582(c)(1)(A)(i).   The government opposes the motion.

          Negron applied to the Warden of the Metropolitan

Correctional Center for the same relief on March 28, 2020, and

although the Warden has not yet responded, Negron now asks this

court to waive the requirement that he exhaust the

administrative remedies available to him and that he be released

immediately.   Without deciding the exhaustion issue, I deny the

motion for compassionate release on the merits.

          I appreciate that the current health situation is

rapidly evolving, and I am sensitive to the challenges faced by

our prison facilities and the risks to inmates presented by the

current COVID-19 crisis.   See Federal Defenders of New York,

Inc. v. Federal Bureau of Prisons, No. 19-1778, slip op. at 26-
27 (2d Cir. Mar. 20, 2020).    Nonetheless, Negron has not shown

that he is more vulnerable than other inmates, and he has not

even attempted to show that he suffers from any particular

medical ailments.   Instead, he blanketly asserts that "each

passing day increases the chances that [I] will contract COVID-

19 and die."   D. Ct. Dkt. No. 200.

          As the Third Circuit observed just a few days ago,

however, "the mere existence of COVID-19 in society and the

possibility that it may spread to a particular prison alone

cannot independently justify compassionate release, especially

considering BOP's statutory role, and its extensive and

professional efforts to curtail the virus's spread."     United

States v. Raia, No. 20-1033 (3d Cir. Apr. 2, 2020).

Accordingly, Negron's motion is DENIED.

          SO ORDERED.


Dated:    New York, New York
          April 6, 2020


                                      ___s/Denny Chin______________
                                      DENNY CHIN
                                      United States Circuit Judge
                                      Sitting By Designation




                                 2
